Citation Nr: 0717122	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  05-03 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy.

2.  Entitlement to service connection for diabetic 
retinopathy, to include as secondary to diabetes mellitus, 
type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel




INTRODUCTION

The veteran served on active duty from August 1963 to April 
1968, and from July 1968 to February 1985.  
 
This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which denied the benefits sought on 
appeal.


FINDING OF FACT

The competent medical evidence, overall, does not indicate 
that the veteran currently has peripheral neuropathy or 
diabetic retinopathy.  


CONCLUSIONS OF LAW

1.  Service connection for peripheral neuropathy is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2006).

2.  Service connection for diabetic retinopathy, to include 
as secondary to diabetes mellitus, type II, is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (a)(2006).  Secondary 
service connection may be found where a service-connected 
disability aggravates another condition (i.e., there is an 
additional increment of disability of the other condition 
which is proximately due to or the result of a service-
connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, acute and subacute 
peripheral neuropathy shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  

For purposes of this section, the term "acute and subacute 
peripheral neuropathy" means transient peripheral neuropathy 
that appears within weeks or months of exposure to a 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. § 3.309(e), Note 2.

Acute and subacute peripheral neuropathy must become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R.  § 3.307(a)(6)(ii).

For the purposes of section 3.307, the term "herbicide agent" 
means a chemical in a herbicide used in support of the United 
States and allied military operations in the Republic of 
Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i). 
Agent Orange is generally considered a herbicide agent and 
will be so considered in this decision.

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d); see also Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In addition to the 
presumption of service connection allowed in 38 C.F.R. § 
3.307, the Court of Appeals for Veterans Claims (Court) has 
held that the statute does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Brock v. Brown, 10 Vet. App. 155, 160 (1997), 
vacated on other grounds (Fed. Cir. Dec. 15, 2000).

The record indicates that the veteran served in Vietnam.  As 
a result, exposure to Agent Orange is presumed.  Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims for service connection for peripheral 
neuropathy and diabetic retinopathy.  The competent medical 
evidence in the record, as a whole, indicates that the 
veteran currently does not have these conditions.  

In a September 2002 letter to the veteran, J.A.D., M.D., 
confirmed the veteran's diagnosis of diabetes and noted that 
the veteran apparently had persistent difficulties with 
hypotention, obesity, hyperlipedemia and early diabetic 
neuropathy.  The treatment reports of record, including those 
from Dr. J.A.D., are negative for neuropathy.  

The report of a January 2003 VA examination provides that at 
the time of the evaluation, the examiner found no evidence 
that the veteran had retinal disease and he had no clinical 
evidence of sensory polyneuropathy.  In a January 2003 
addendum, the VA examiner again noted that the veteran did 
not have retinal disease or peripheral sensory neuropathy, 
although this was surprising given his degree of renal 
disease. 

The post-service medical records, overall, show that the 
veteran does not have peripheral neuropathy.  Dr. J.A.D.'s 
September 2002 medical letter does not refer to any clinical 
or objective findings to support the statement that the 
veteran has diabetic neuropathy.  All treatment records in 
the claims file, including those from Dr. J.A. D., are 
negative for neuropathy.  

The January 2003 negative VA examination report provides all 
relevant current physical findings and laboratory results.  
The Board acknowledges that this examination did not include 
a review of the objective medical records, including Dr. 
J.A.D.'s September 2002 opinion.  This fact does not weaken 
the report's probative value.  The VA examiner's conclusion 
that the veteran did not have sensory polyneuropathy was 
based on the fact that current objective findings were 
negative for that condition, and thus the veteran's past 
medical history was not relevant.  Simply stated, the fact 
that the veteran does not currently have this condition ends 
this claim. 

With respect to the veteran's claimed diabetic retinopathy, 
there are no records showing that he currently has this 
condition.  The report of a December 2001 private 
ophthalmologic examination provides a pertinent impression of 
diabetes, type 2, no retinopathy.  The January 2003 VA 
examination report also notes that the veteran did not have 
retinal disease.  

The Board recognizes the veteran's own assertions that he 
currently has peripheral neuropathy and diabetic retinopathy.  
However, as a layperson, the veteran is not competent to 
provide an opinion requiring medical knowledge, such as a 
medical diagnosis.  Espiritu, supra.  As a result, his own 
assertions do not constitute competent medical evidence that 
he now has the claimed conditions.  

It is important to note that the veteran is already service 
connected for both diabetes mellitus, Type II, and diabetic 
nephropathy associated with this condition.  These conditions 
are not at issue before the Board at this time.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110.  In 
the absence of proof of a present disability, there can be no 
valid claim.  The Board's perusal of the record in this case 
shows no competent proof of present disability.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in November 2002 and 
February 2005.  Together, these documents discussed the 
particular legal requirements applicable to the claims, the 
evidence considered, and the pertinent laws and regulations.  
VA made all efforts to notify and to assist the appellant 
with regard to the evidence obtained, the evidence needed, 
the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.

VA has also obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  VA has 
also conducted VA examinations with respect to the claims on 
appeal.  Therefore, the Board is satisfied that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.      

ORDER

Service connection for peripheral neuropathy is denied.

Service connection for diabetic retinopathy, to include as 
secondary to diabetes mellitus, type II, is denied.


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


